      Case 2:15-cr-00707-SRB Document 606 Filed 10/03/19 Page 1 of 6



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Arizona State Bar No. 023121
 4   Assistant U.S. Attorney
     Two Renaissance Square
 5   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 6   Telephone: 602-514-7500
     Email: kristen.brook@usdoj.gov
 7   Attorneys for Plaintiff
 8
                        IN THE UNITED STATES DISTRICT COURT
 9
                              FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                        No. CR-15-00707-01-PHX-SRB
12                       Plaintiff,
                                                  MOTION TO QUASH SUBPOENA
13            v.
14
     Abdul Malik Abdul Kareem,
15
                         Defendant.
16
17         The United States, through undersigned counsel, respectfully moves to quash
18   the subpoena issued to Assistant United States Attorney Joseph Koehler.
19                                     Introduction
20         On Friday, September 27, Defendant filed what was captioned as an “Ex Parte
21   Request For Issuance Of Subpoena.” (CR 597.) Although the caption did not
22   identify who the subpoena was for, the body of the motion sought to subpoena
23   testimony from the co-lead opposing lawyer in this case, Assistant United States
24   Attorney Joseph Koehler. Without awaiting response from the United States, the
25   motion was granted on October 1, 2019.
26         The United States objects to Defendant issuing a subpoena to the co-lead
27   opposing lawyer – especially attempting (albeit failing, inadvertently) to do so ex
28   parte. The United States therefore moves pursuant to Rule 17(c) to quash this
      Case 2:15-cr-00707-SRB Document 606 Filed 10/03/19 Page 2 of 6




 1   subpoena as unreasonable and oppressive. The United States also respectfully
 2   requests an expedited ruling so that this matter is resolved prior to the hearing, as the
 3   AUSA cannot be both a witness and counsel in the same hearing and needs to know
 4   ahead of time in which capacity he will be expected to appear.
 5                                         Discussion
 6         Defendant may not subpoena the opposing party’s lawyer, in this case the co-
 7   lead prosecutor, merely by claiming to satisfy Rule 17(b). Although Defendant does
 8   not even meet that standard (he does not show “necessity”), he must do much more
 9   in order to subpoena the prosecutor to give testimony. “The law does not liberally
10   permit a defendant to call a prosecutor as a witness. On the contrary, a defendant
11   must demonstrate a compelling and legitimate need to do so.” United States v.
12   Wallach, 788 F. Supp. 739, 743 (S.D.N.Y.), aff'd, 979 F.2d 912 (2d Cir. 1992)
13   (emphasis added).
14         “The standard for quashing a subpoena for a prosecutor's testimony is the
15   same as that for recusal of the prosecutor,” namely that the prosecutor may be called
16   as a witness “only if the defendant demonstrates a compelling need for her
17   testimony.” United States v. Wells, No. CRIM. 94-0191-R, 1994 WL 421471, at *7
18   (S.D. Cal. July 5, 1994) (collecting cases); see, e.g., United States v. Stek, 895 F.2d
19   1419 (9th Cir. 1990) (unpublished) (affirming district court’s grant of government's
20   motion to quash subpoena of the prosecuting attorney because the defendant failed
21   to   show     “compelling      need”);    United     States   v.    Washington,      No.
22   216CR00279JADPAL, 2018 WL 894027, at *3 (D. Nev. Feb. 13, 2018) (“with
23   respect to his request to subpoena Assistant United States Attorney Daniel Schiess,
24   Washington must demonstrate a compelling need for his testimony”).
25         This “compelling need” standard is exacting. “In order to determine whether
26   there is such a compelling need, courts look to two factors: (1) whether the
27   prosecutor possesses information vital to the defense, and (2) whether all other
28   sources of possible testimony have been exhausted.” Wells, 1994 WL 421471, at *7

                                               -2-
      Case 2:15-cr-00707-SRB Document 606 Filed 10/03/19 Page 3 of 6




 1   (internal citations omitted). On this latter point, the Ninth Circuit has been clear that
 2   “a United States Attorney who participates in prosecuting a case should not be called
 3   as a witness unless all other sources of possible testimony have been exhausted” or
 4   the AUSA “play[s] no other role” in the case, besides being a witness. United States
 5   v. West, 680 F.2d 652, 654 (9th Cir. 1982) (quotations omitted). See also United
 6   States v. Tubbs, No. CR05-5828FDB, 2007 WL 2712977, at *1 (W.D. Wash. Sept.
 7   14, 2007) (“A defendant has an obligation to exhaust other available sources of
 8   evidence before a court should sustain a defendant's efforts to call a participating
 9   prosecutor as a witness.”) (internal quotation omitted).
10         “Where witnesses other than the prosecutor can testify to the same matters in
11   question, no compelling need exists.” United States v. Regan, 897 F. Supp. 748, 758
12   (S.D.N.Y. 1995), aff'd, 103 F.3d 1072 (2d Cir. 1997); see, e.g., United States v.
13   Dupuy, 760 F.2d 1492, 1498 (9th Cir. 1985) (no compelling need to call prosecutor
14   to impeach witness where notes, other witnesses, and other avenues of impeachment
15   were available); Wallach, 788 F. Supp. at 744 (no compelling need to call prosecutor
16   because agents could testify to statements made in prosecutor’s presence).
17         Here, no compelling need, or any need, exists that would allow Defendant to
18   effectively disqualify co-lead opposing counsel and render him unable to present the
19   government’s      arguments     and     examine     witnesses     at   the    upcoming
20   hearing. Everything asserted in the ex parte motion as supposedly within the
21   knowledge of the AUSA would necessarily be known by law enforcement. In fact,
22   the AUSA can only know matters about the discovery materials by virtue of having
23   been provided that information by case agents. Everything that the AUSA learned
24   from the FBI, the timeline of disclosures, and the organization of the investigation
25   can all be testified to by the FBI case agent with whom the AUSA
26   communicated. The government is filing a Hearing Memorandum that will describe
27   that information in advance of the scheduled evidentiary hearing. There is no need,
28   much less a compelling need, to render the opposing party’s lawyer a witness.

                                               -3-
      Case 2:15-cr-00707-SRB Document 606 Filed 10/03/19 Page 4 of 6




 1         Allowing Defendant to subpoena the other side’s lawyer would substantially
 2   prejudice the United States. As may be Defendant’s intention, it is not at all clear
 3   that the AUSA could continue in his role as counsel at the hearing in any capacity if
 4   he was also a witness. Certainly the AUSA would be unable to act as counsel during
 5   his own examination and to make arguments about his own testimony. For this very
 6   reason, allowing one side to make the other side’s lawyer a witness is inconsistent
 7   with the Rules of Professional Conduct, which generally prohibit a lawyer from
 8   acting as both an advocate and a witness. Ariz. R. Prof’l Resp. 3.7. This “Advocate-
 9   Witness Rule” is longstanding and serves to avoid prejudice to both the tribunal and
10   the parties. See id. cmt 1. This is yet another reason that courts impose such a high
11   standard for permitting one side to subpoena the other side’s lawyer, particularly the
12   prosecutor, who has substantial knowledge of the case. See McLain v. Calderon,
13   No. CV 89-3061 JGD, 1995 WL 769176, at *34 (C.D. Cal. Aug. 22, 1995), aff'd,
14   134 F.3d 1383 (9th Cir. 1998) (“Recognizing the possibility for abuse, the Ninth
15   Circuit has erected a high threshold before criminal defendants will be permitted to
16   force the disqualification of a participating prosecutor by designating them as
17   witnesses.”) (internal quotation omitted).
18         There is a particularly acute possibility for abuse in allowing one side’s lawyer
19   to be examined in the middle of active litigation, which is the case here. The case is
20   on appeal and briefing continues in this Court. The United States has strong interests
21   in maintaining work product and other privileges in the mental impressions of its
22   counsel. See generally Merritt v. Arizona, No. CV-17-04540-PHX-DGC, 2018 WL
23   3729757, at *4 (D. Ariz. Aug. 6, 2018) (“As the Ninth Circuit explained in Holmgren
24   v. State Farm Mutual Automobile Insurance Co., 976 F.2d 573 (9th Cir. 1992),
25   opinion work product, including the mental impressions, conclusions, opinions, or
26   legal theories of an attorney, is entitled to nearly absolute protection.”). Those
27   interests would almost certainly be invaded if a lawyer was made a testifying witness
28   in his own case.

                                              -4-
      Case 2:15-cr-00707-SRB Document 606 Filed 10/03/19 Page 5 of 6




 1         To be clear, if the Court has questions for either prosecutor in this case, the
 2   AUSAs will certainly answer them. As an officer of the Court, “honest response of
 3   the government to direct judicial inquiry is a prosecutor’s professional obligation,”
 4   United States v. Allen, 434 F.3d 1166, 1175 (9th Cir. 2006), and that more than
 5   suffices to ensure that any questions the Court has for the AUSAs are answered. But
 6   permitting the defense to render the prosecutor a witness and thereby to interfere
 7   with the prosecutor’s ability to represent the United States as counsel is far outside
 8   the norm and should not be countenanced, particularly where law enforcement
 9   agents are available to be examined on the discovery in this case.
10                                       Conclusion
11         For the foregoing reasons, the subpoena seeking to make AUSA Koehler a
12   testifying witness should be quashed.
13         Respectfully submitted this 3rd day of October, 2019.
14                                                  MICHAEL BAILEY
                                                    United States Attorney
15                                                  District of Arizona
16
                                                    s/ Kristen Brook
17                                                  KRISTEN BROOK
                                                    Assistant U.S. Attorney
18
19
20
21
22
23
24
25
26
27
28


                                              -5-
      Case 2:15-cr-00707-SRB Document 606 Filed 10/03/19 Page 6 of 6




 1                              CERTIFICATE OF SERVICE
 2          I hereby certify that on the 3rd day of October, 2019, I electronically filed the
 3   foregoing with the Clerk of Court using the CM/ECF system, and that true and
     accurate copies have been transmitted electronically to counsel for the defendant
 4
     via the ECF system.
 5
 6   Daniel Drake & Daniel Maynard, Attorneys for Defendant

 7
 8
 9   By: /s Norma Hernandez
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -6-
